Title: To Thomas Jefferson from John Page, 3 November 1804
From: Page, John
To: Jefferson, Thomas


               
                  
                     Sir,
                  
                  In Council November 3d. 1804.
               
               In consequence of the information given in a letter from Mr. Moore of which an extract was inclosed to you in my letter respecting Samuel Brooks of this date, I have been advised by the Council to trouble you again on the subject of the Accomplices of Logwood in North Carolina.
               You will find sir, by that Extract that it is supposed not improbable that if the inclosed affidavit were sent on by me, it might meet with the fate of the papers mentioned by Moore. David Greenlaw has lately escaped conviction of murder, and during his long imprisonment he formed a resolution if acquitted to abandon his former courses and companions, and to endeavour to make all the amends in his power for his past crimes, and therefore come forward and Voluntarily gave in the information on Oath which by the advice of Council is now transmitted to you, and has promised to remain at his father’s in Northumberland County, until the 3d. of December next and to be ready to assist in bringing to justice the persons named in his affidavit. 
               I am Sir with great respect & esteem, Your obedient Servant.
               
                  
                     John Page
                  
               
            